In a proceeding pursuant to CPLR article 78 inter alia to compel respondent to reinstate petitioners as members of the Planning Board of the Town of Warwick, petitioners appeal (by permission) from an order of the Supreme Court, Orange County, entered April 7, 1976, which, inter alia, refused to determine the proceeding on the ground that issues of fact and law were presented which required a plenary trial. Order affirmed, without costs or disbursements. The order of Special Term was properly made. We do not reach the other questions raised in the briefs. Martuscello, Acting P. J., Cohalan, Damiani, Shapiro and Titone, JJ., concur.